Brennan, Acting P. J., Rabin, Hopkins and Nolan, JJ., concur; Benjamin, J., dissents and votes to affirm the judgment, with the following memorandum: The jury awarded $45,000 to this infant plaintiff for a linear skull fracture and brain damage which aggravated a pre-existing mental retardation. In my opinion, this award is not at all excessive. I see no basis for disturbing the verdict of the jury. If no residuals remained from the linear fracture, the reduced verdict of $25,000 is excessive. If, as my colleagues say, there was at least an aggravation of a mentally retarded state, the award of $45,000 may well be inadequate,